FORM 6-K/A First Amended UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July 2007 Commission File Number: 000-30850 Valcent Products Inc. (Translation of registrant's name into English) 828 Harbourside Drive, Suite 208 North Vancouver, BC V7P 3R9 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes oNo x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes oNo x Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Valcent Products Inc. Date: 8/16/07 By: /s/George Orr Name: George Orr Title: Chief Financial Officer Index to Exhibits Exhibit Description 31.1 31.2 99.1 99.2 Form 52-109F1 Certification of Annual Filings from Chief Executive Officer Form 52-109F1 Certification of Annual Filings from Chief Financial Officer The audited consolidated financial statements of Valcent Products Inc.(a development stage company) as of March 31, 2007 and 2006. Management Discussion and Analysis as of July 30, 2007. 2
